Order vacating dismissal of petition 'and ordering new trial unanimously reversed, on the law and in the exercise of discretion, and motion denied, without costs. This proceeding to fix emergency rent pursuant to the provisions of the Business Rent Law (L. 1945, ch. 314, § 2, as amd.) has been the subject of extensive litigation in the courts. (See 5 A D 2d 84, affd. 4 N Y 2d 1026; 8 A D 2d 355; 9 A D 2d 642.) In the latter decision we denied reargument of our prior decision (8 A D 2d 355) which reversed on the law an order granting petitioner’s application for a determination of rent. In denying reargument it was suggested that in a new proceeding or new hearing newly acquired proof might be admissible. Upon a review of the extensive proceedings herein it is concluded that in the exercise of a proper discretion petitioner should be relegated to its right to commence a new proceeding to fix the emergency rent. Concur — Botein, P. J., Breitel, McNally, Stevens and Bastow, JJ.